Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


Nos. 06-8035
     08-2337


                   IN RE:     BARBARA C. JOHNSON,

                      Respondent, Appellant.




          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Joseph L. Tauro,        U.S. District Judge]




                                 Before

                   Torruella, Lipez and Howard,
                         Circuit Judges.




     Barbara C. Johnson on brief pro se.



                             June 16, 2009
     Per Curiam.   Having considered Attorney Barbara C. Johnson's

brief and presentation during the hearing of June 5, 2009, we are

not persuaded that the district court abused its discretion by

imposing the discipline of disbarment.   Nor are we persuaded that

any one of the exceptions to reciprocal discipline in this court's

Disciplinary Rule II.C have been established.

     Accordingly, the judgment of the district court is affirmed.

Cause not having been shown why reciprocal discipline substantially

similar to that ordered by the Massachusetts Supreme Judicial Court

should not be imposed here, Attorney Barbara C. Johnson is hereby

disbarred from the practice of law before this court.




                               - 2 -